Citation Nr: 1611497	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  14-24 710A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, to include as a result of exposure to herbicides.

2.  Entitlement to service connection for hypertension, as secondary to diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to November 1973, which included additional service in the National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

A Travel Board hearing was held in March 2015 before the undersigned Veterans Law Judge.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  The Veteran did not have active service in Vietnam, did not serve in Hawaii until February 1972, and was not exposed to herbicides such as Agent Orange during service.

2.  The Veteran's diabetes mellitus, type II, was diagnosed many years after service, and is not linked to service.



CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type II, to include as due to Agent Orange exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard November 2011 letter satisfied the duty to notify provisions for the diabetes mellitus claim.

VA also has a duty to provide assistance to substantiate a claim. 38 U.S.C.A. 
§ 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  The RO obtained all personnel records from the Veteran's active duty and Army National Guard service from the National Personnel Records Center (NPRC).  Further, in the March 2015 Board Hearing, the Veteran indicated that all his medical treatment is with the VA hospital, and those records have been obtained.

While the Veteran has not been provided with a VA examination and medical opinion for the diabetes claim, VA's duty to obtain such an examination has currently not been triggered.  The evidence does not establish that the Veteran was exposed to herbicides such as Agent Orange in service, or that he developed diabetes mellitus during service or that there is an indication that it is otherwise relate to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The VA treatment records, along with the service treatment and military personnel records, are sufficient evidence for deciding the claim.  The evidence is sufficient so that the Board's evaluation is a fully informed one.

Although the Board is remanding the hypertension claim for additional development, the evidence is unlikely to be relevant to the diabetes claim.  Thus, VA's duties to notify and assist, as they pertain to the Veteran's service connection claim for diabetes mellitus, have been met, and the Board may address the merits of the claim.

II.  Service Connection

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

A veteran, who during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service. 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).  Service in the Republic of Vietnam is interpreted as requiring service on the landmass of Vietnam or inland waterways.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may also be established for certain chronic diseases (including diabetes) delineated in 38 C.F.R. § 3.309(a) (2015).  Such chronic disease "must have become manifest to a degree of 10 percent or more within 1 year . . . from the date of separation from service."  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. § 3.307(a)(2).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

Analysis

The Veteran asserts in his October 2011 claim that he developed diabetes mellitus, type II, as a result of exposure to herbicides in service.  Alternatively, in the October 2011 letter, the representative contends that the Veteran developed diabetes mellitus from exposure to toxic chemicals in service while he was stationed in Hawaii.

Turning first to the Veteran's October 2011 contention that he developed diabetes mellitus due to exposure to Agent Orange, the Board acknowledges that the post-service development of diabetes mellitus, will be presumed to be related to established in-service Agent Orange exposure. U.S.C.A. § 1116(a), (b); 38 C.F.R. § 3.307(a)(6)(ii).  However, the evidence does not show that the Veteran was exposed to Agent Orange, since his service did not include service on the landmass of the Republic of Vietnam or other areas reflecting affirmative Agent Orange exposure.

The Veteran indicated in the March 2015 Board hearing that he did not serve in Vietnam, but instead was stationed in Hawaii.  May 1974 personnel records from the NPRC confirm the Veteran did not serve in Vietnam and that he was stationed in Hawaii for 21 months.  In that regard, the Veteran asserts that he was exposed to Agent Orange while stationed in Hawaii.

In October 2011, the Veteran submitted internet research which shows herbicide testing occurred in Hawaii December 1966 through February 1968.  However, NPRC records from May 1974 also indicate the Veteran did not enter service until February 1971, and did not serve in the state of Hawaii until February 1972.  Therefore, the herbicide testing in Hawaii was performed several years prior to the Veteran's service and is not sufficient to show in-service exposure to herbicides.

Additionally, the October 2011 representative's letter indicated the Veteran was involved in cleaning of the bombing range in Dixie Valley (Nevada).  Also, in the March 2015 Board hearing the Veteran asserted that he had contact with aviation units and was around aircrafts that may have flown in Vietnam.  The Board finds this evidence unpersuasive with regard to herbicide exposure.  The Veteran's argument that he was possibly exposed to Agent Orange from aircrafts that could have been contaminated with Agent Orange while present on the landmass in Vietnam, or cleaning a bomb range in the United States, is also not sufficient to affirmatively establish his exposure to Agent Orange.

Moreover, there is no evidence that exposure to herbicides can come from secondary Agent Orange exposure, such as from cleaning airplanes or other equipment.  There are no studies of which VA is aware that show harmful health effects from such secondary exposure other than for certain Air Force personnel using possibly contaminated C-123 aircrafts, which does not apply here.

The Board further finds that the Veteran is not competent to report that he was exposed to an herbicide agent as defined in 38 C.F.R. § 3.307(a)(6)(i) (2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram) or other potentially toxic agents.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service). 

Although diabetes mellitus is not found to be presumptively service-connected based on herbicide exposure in Vietnam, the Veteran is not precluded from establishing service connection with proof of direct causation.  Combee, 34 F.3d at 1042.

The Veteran's diabetes condition was noted in February 2003, and in a November 2005 VA treatment record, the examiner diagnosed the Veteran with diabetes mellitus.  However, a review of the Veteran's service treatment records, however, shows no evidence that he was treated for or was diagnosed as suffering from diabetes during his active service.  His October 1973 report of medical examination at separation does not reflect a diabetes diagnosis.  

Lack of an in-service diagnosis alone does not preclude service connection; because diabetes is a chronic disease, service connection may still be granted if it is shown that the Veteran was diagnosed as suffering from this disability to a compensable degree within a year of his separation from service.  Competent medical evidence is required to establish in-service inception of diabetes; however, the medical evidence of record fails to suggest such a correlation.  None of the evidence submitted supports that the Veteran suffered from diabetes in service or within a year of service.

The earliest date which the competent and credible evidence establishes that the Veteran suffered from diabetes is a February 2003 private medical examination, almost 30 years after his active service.  Because there is no evidence of diabetes in the service treatment records, and because there is not sufficient competent or credible evidence establishing a diagnosis within a year of separation from active service, the in-service incurrence criterion is not met.  In this regard, there is no indication that the two are related; thus, a VA examination is not necessary.

In sum, the competent evidence of record fails to establish the Veteran's in-service exposure to herbicides such as Agent Orange or other toxins, or suggest that he initially developed diabetes mellitus during service or within a year of service.  Accordingly, the preponderance of evidence is against the claim; there is no reasonable doubt to be resolved, and service connection for diabetes mellitus, type II, is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for diabetes mellitus, type II, to include as due to Agent Orange exposure, is denied.


REMAND

The Veteran's hypertension claim must be remanded for additional development.

The Veteran has not been afforded a VA examination in connection with his claim for entitlement to service connection hypertension.  Service treatment records do not indicate any complaints or treatment for hypertension while in service.  However, the Veteran was diagnosed with hypertension in the November 2005 VA treatment record.  Additionally, in the March 2015 Board hearing, the Veteran's representative noted high blood pressure readings in the Veteran's service records.  He noted that upon enlistment, the Veteran's blood pressure was 130/102, a later reading indicated 138/92, and an April 1989 reading indicated 128/76.

An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  See McLendon 20 Vet. App. at 79; see also 38 C.F.R. § 3.159(c)(4)(i).  Unlike the diabetes claim, the blood pressure readings in service support the idea that there is at least an indication that the current hypertension disability may be related to the Veteran's service.

Therefore, the Board finds that a VA examination and medical opinion are necessary for determining the nature and etiology of any hypertension disability which may be present.

Accordingly, the issue is REMANDED for the following actions:

1.  After securing any additional records, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of any current hypertension disability.  The entire record must be reviewed by the examiner.  The examiner is to conduct all necessary tests and studies.

The examiner is to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current hypertension disability had its onset, or is otherwise related to service.

The examination report must include a complete rationale for all opinions expressed.  The examiner must discuss the blood pressure readings from the Veteran's service treatment records.

2.  Finally, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


